

116 HR 1165 IH: Expanding Transparency of Information and Safeguarding Toxics Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1165IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Foster (for himself, Mr. Lipinski, Mr. Schneider, and Mr. Casten of Illinois) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo modernize the National Air Toxics Assessment, the Integrated Risk Information System, and the
			 Agency for Toxic Substances and Disease Registry, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Transparency of Information and Safeguarding Toxics Act of 2019 or the ETO is Toxic Act. 2.DefinitionsIn this Act:
 (1)Air AssessmentThe term Air Assessment means the National Air Toxics Assessment published by the EPA Administrator. (2)ATSDR AdministratorThe term ATSDR Administrator means the Administrator of the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services.
 (3)EPA AdministratorThe term EPA Administrator means the Administrator of the Environmental Protection Agency. (4)Information SystemThe term Information System means the Integrated Risk Information System of the EPA Administrator.
			3.Strengthening and improving Air Assessment
 (a)FindingsCongress finds that— (1)since 1996, the Air Assessment has helped Federal, State, and local air quality specialists determine which air toxics and emission source types may raise health risks in certain communities;
 (2)the Air Assessment is released every 3 years, and the data in the National Air Toxics Assessment is used—
 (A)to identify locations of interest for further study; (B)to prioritize pollutants and emission sources; and
 (C)to inform monitoring programs; and (3)the Air Assessment is a key public health tool that helps reduce cancer risks and other serious health effects.
 (b)Publication requirementsThe EPA Administrator shall publish— (1)an updated Air Assessment not less frequently than once every 2 years;
 (2)each updated Air Assessment described in paragraph (1) not later than 180 days after the date on which the data for the Air Assessment have been finalized by the EPA Administrator; and
 (3)a report describing the results of each updated Air Assessment in the Federal Register. (c)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to the EPA Administrator to carry out the Air Assessment for fiscal year 2020 and each fiscal year thereafter.
			4.Ensuring timely review of public health risks through Information System
 (a)FindingsCongress finds that— (1)the Information System is a critical tool to help protect public health by identifying and characterizing the health hazards of chemicals found in the environment; and
 (2)assessments conducted under the Information System are— (A)an important source of toxicity information used by—
 (i)State and local health agencies; (ii)other Federal agencies; and
 (iii)international health organizations; and (B)used—
 (i)to inform clean-up decisions at— (I)sites on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)); and
 (II)other contaminated sites; (ii)to set standards to ensure clean drinking water;
 (iii)to assess health risks from toxic air emissions; and (iv)to evaluate health risks of chemicals in commerce.
						(b)Requirements
				(1)Assessments
 (A)ConsiderationIf an assessment of a chemical has been conducted under the Information System, the EPA Administrator shall take into consideration the data obtained by that assessment when conducting a rulemaking with respect to that chemical.
 (B)ReleaseNot later than 180 days after the date on which an assessment of a chemical is completed under the Information System, the EPA Administrator shall publish the assessment in the Federal Register.
					(C)Additional review
						(i)Identification
 (I)In generalNot later than 60 days after the date on which an assessment of a chemical is completed under the Information System that determines that the chemical poses an adverse public health risk, the EPA Administrator shall—
 (aa)consult with the directors of the regional offices of the Environmental Protection Agency regarding the determination; and
 (bb)identify each facility that is a significant source of the chemical to determine whether the facility poses an adverse public health risk.
 (II)PublicationAfter completing the identification of facilities under subclause (I)(bb), the EPA Administrator shall immediately—
 (aa)notify Congress of the identification; and (bb)make publicly available a list describing each facility identified.
 (III)Continuous monitoringThe EPA Administrator shall require the continuous monitoring of each facility identified under subclause (I)(bb) for the chemical determined to have an adverse public health risk as a result of an assessment referred to in subclause (I).
							(ii)Additional review
 (I)In generalThe EPA Administrator shall examine each facility identified under clause (i)(I)(bb) to determine whether the facility poses an adverse public health risk.
 (II)NotificationNot later than 7 days after the EPA Administrator completes the additional review under subclause (I)—
 (aa)the EPA Administrator shall— (AA)publish the results of the additional review; and
 (BB)notify Congress of the results described in subitem (AA); and (bb)on a determination that the applicable facility poses an adverse public health risk, the director of the applicable regional office of the Environmental Protection Agency shall notify each affected State and local public health official and the public of the adverse public health risk.
 (D)Approval of maximum achievable control technologyIf a maximum achievable control technology (within the meaning of the Clean Air Act (42 U.S.C. 7401 et seq.)) is available for a facility identified under subparagraph (C)(i)(I)(bb), the EPA Administrator shall expedite the permitting of that maximum achievable control technology at the facility.
 (2)Toxics release inventorySection 313(c) of the Emergency Planning and Community Right-To-Know Act (42 U.S.C. 11023(c)) is amended—
 (A)by striking the period at the end and inserting ; and; (B)by striking are those chemicals and inserting the following:
						
 are—(1)those chemicals; and (C)by adding at the end the following:
						
 (2)chemicals identified as carcinogenic by an assessment under the Integrated Risk Information System of the Administrator..
 (c)ProhibitionThe EPA Administrator may not transfer the Information System outside of the Office of Research and Development of the Environmental Protection Agency.
 (d)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to the EPA Administrator to carry out the duties of the Information System for fiscal year 2020 and each fiscal year thereafter.
			5.Improving coordination between Environmental Protection Agency and Agency for Toxic Substances and
 Disease Registry; community outreach divisionSection 104(i) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(i)) is amended by adding at the end the following:
			
 (19)Consultations requiredNot less frequently than once every 90 days, the Administrator of ATSDR shall consult with the Assistant Administrators for the Office of Research and Development, the Office of Land and Emergency Management, the Office of Air and Radiation, and the Office of Chemical Safety and Pollution Prevention of the Environmental Protection Agency, and the director of any other office of the Environmental Protection Agency determined to be appropriate by the Administrator of ATSDR, regarding—
 (A)the future schedule of assessments of chemicals to be conducted under the Integrated Risk Information System of the Administrator of EPA;
 (B)the results of existing assessments conducted under the Integrated Risk Information System of the Administrator of EPA; and
 (C)the concerns of the Administrator of ATSDR that merit additional review, if any. (20)Reassessments (A)DefinitionsIn this paragraph:
 (i)Health assessmentThe term health assessment means a health assessment completed by the Administrator of ATSDR under paragraph (6). (ii)Health consultationThe term health consultation means a written response from the Administrator of ATSDR to a specific request for information about health risks related to a specific site, a specific chemical release, or the presence of hazardous materials in a specific area.
 (B)DeterminationOn receiving information from a consultation under paragraph (19) that the Integrated Risk Information System of the Administrator of EPA will be conducting an assessment of a chemical, the Administrator of ATSDR shall determine which health assessments or health consultations, as applicable, need to be reevaluated if the assessment results in a determination that the chemical poses a new adverse public health risk.
					(C)Reevaluation
 (i)In generalNot later than 30 days after the date on which an assessment conducted by the Integrated Risk Information System of the Administrator of EPA results in a determination that a chemical has a new adverse public health risk, the Administrator of ATSDR shall reevaluate each health assessment and health consultation, as applicable, identified under subparagraph (B).
 (ii)Notification to CongressNot later than 14 days after the date on which the Administrator of ATSDR begins a reevaluation under clause (i), the Administrator of ATSDR shall notify Congress that the reevaluation is being conducted.
 (iii)PublicationNot later than 30 days after the date of completion of a reevaluation under clause (i), the Administrator of ATSDR shall—
 (I)publish in the Federal Register any revisions to a health assessment or a health consultation, as applicable, as a result of the reevaluation; and
 (II)notify Congress of the revisions described in subclause (I). (21)Personal exposure testingThe Administrator of ATSDR, in coordination with the Administrator, shall administer personal exposure tests for a chemical that has a new adverse public health risk as described in paragraph (20)(B)(i), as available, to vulnerable populations, including children and the elderly.
				(22)Community Outreach Division
 (A)EstablishmentThe Administrator of ATSDR shall establish within the Office of Communication of ATSDR a division, to be known as the Community Outreach Division.
 (B)PurposeThe purpose of the of the Community Outreach Division shall be— (i)to include communities when determining the priority of chemicals to undergo review by ATSDR; and
 (ii)to communicate risk assessments to affected communities. (23)Authorization of appropriationsThere is authorized to be appropriated $70,000,000 to carry out the duties of the ATSDR for fiscal year 2020 and each fiscal year thereafter..
 6.Data samplingIf the ATSDR Administrator requests the EPA Administrator to conduct a sample for a chemical that poses an adverse public health risk and the EPA Administrator rejects that request, the EPA Administrator shall submit to Congress a notice describing—
 (1)the request; and (2)the reasons for rejecting the request.
			